 230DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthePlumbing and Pipefitting Industry of theUnited States and Canada,SteamfittersLocalUnionNo. 420, AFL-CIOandA. J.Cindrich, Inc.andLaborers'InternationalUnion of NorthAmerica,LaborersDistrictCouncil ofWesternPennsylvania,AFL-CIO. Case 6-CD-428July 17, 1972DECISION AND DETERMINATION OFDISPUTE1.THE BUSINESS OF THE COMPANYThe Company is a utility contractor largely but notexclusively engaged in the laying of gas distribution 1pipelines in western Pennsylvania. During the 12months preceding the hearing, the Company pur-chased goods and materials valued in excess of$50,000 from firms outside the Commonwealth ofPennsylvania for use within the Commonwealth.We find that the Company is engaged in commercewithin the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.BY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing acharge by A. J. Cindrich, Inc., herein called theCompany,alleging, thatUnitedAssociationofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, Steamfitters Local Union No. 420, AFL-CIO,herein called the Steamfitters, had violated Section8(b)(4)(i)and (ii)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Company to assign certain work toemployees represented by it rather than to employeesrepresented by Laborers' International Union ofNorth America, Laborers District Council of West-ernPennsylvania,AFL-CIO, herein called theLaborers. Pursuant to notice, a hearing was heldbefore Hearing Officer Daniel Silverman on April 17,1972.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses,and to adduce evidencebearing onthe issues.Thereafter, the Laborers andthe Steamfitters filed briefs which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error. They arehereby affirmed.Upon the entire record in this case, the Boardmakes thefollowing findings:'The work involved here is on gas "distribution"pipelinesasdistinguished from gas "transmission" pipelinesThelatter are pipelinesrunning acrosscountryfrom gas wells to gas metering stationsfor particularlocalesThe formerare pipelines running from metering stationsto localusers.2During timesof peak demand, Laborers hasbeen unableto supplymany western Pennsylvaniacontractors with an adequatenumber of gaslinewelders,since relativelyfew laborers, approximately 30 out of 6,000,II.THE LABOR ORGANIZATIONS INVOLVEDSteamfitters and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Company has been engaged for about 15 yearsin laying gas distribution pipelinesinwesternPennsylvania pursuant to contracts with variousutilities.During virtually the entire period it has hada collective-bargaining agreement with Local 1058 ofthe Laborers under which laborers have performedvirtually all2 the tasks associated with installation ofgas distribution pipelines other than the operation ofmachines to dig ditches, hoist the pipe into place, andso forth, these tasks being performed by members ofan equipment operators union. Laborers have per-formed similar work for many other utility contrac-tors in western Pennsylvania.The Company normally lays gas distributionpipelines according to the following procedure. Thesections of pipe are trucked to the job by teamstersand then unloaded by a crane operated by anoperating engineer; the crane's cables are attached tothe pipe by laborers, who then assist in guiding thepipe to the place where it will be laid. The pipe mayeither be placed at a central distribution point or onskids placed by laborers along the line on which thetrench for the pipe will be dug. Laborers using achalk line establish the line on which the trench is tobe dug, and an operatingengineerusing an excavat-ing machine then digs the trench. If the pipe needs tobe bent in order to conform to the line of the trench,itisbent in a bending machine operated by anhave theskillsneeded for that workWhen Laborers cannot meet thedemand forwelders, it permits welders from Local 798 of the UnitedAssociationofJourneymen and Apprentices of the Plumbing andPipefitting Industry ofthe United States and Canada to do welding, but thework ofwelder's helpers continues to be performed by laborers Three oftheCompany's four regular welders were members of both Laborers andLocal798, which is a sister local of Steamfitters, the fourth was a member ofLaborers alone198 NLRB No. 38 PLUMBERS AND PIPEFITTERSLOCAL 420equipment operator, but is guided through themachine by laborers. The operating engineer deter-mines the precise line of the bend with a transit; he isassisted by two laborers who actually measure andmark the place at which the pipe is to be bent. At thispoint the laborers begin the preparation of the pipefor welding. All foreign matter is removed from thepipe ends by filing, brushing, or sanding. A "line-up"clamp is then placed around the end of the pipe towhich an additional joint is to be welded; this clampholds the new joint in the proper alignment while theweld is being made. The operating engineer then liftsthe new joint of pipe, and a laborer guides it intoplace in the line-up clamp, being certain to maintaina certain amount of space between the old and newsections of pipe. The insertion of the pipe into theclamp is referred to in the trade as "stabbing." Oncethe pipe is properly aligned, a welder strikes his arcand makes the weld. The pipe is allowed to cool, thenew joint is inspected and perhaps smoothed off bybuffing, grinding, or brushing, and then the pipe ispainted and wrapped. Once the welding of asufficient number of lengths of pipe is completed, thetrench is backfilled by equipment operated by anoperating engineer; laborers also assist in thenonmechanical tasks associated with filling thetrench.As part of an effort by the Steamfitters to organizethe gas distribution contractors in western Pennsyl-vania, John Fleming, a Steamfitters business repre-sentative,met several times in late 1971 and the first3months of 1972 with Ronald Cindrich, theCompany's general manager. According to Cindrich,Fleming informed him that "his Union, District 420was awarded the distribution pipe line work here inPennsylvania, and that they would be policing thearea," and then requested that Cindrich sign theNational Distribution Pipeline Agreement, hereaftercalled the Agreement.-During the conversations between the two Flemingmade it plain that Steamfitters was seeking for itsmembers work that the laborers had been perform-ing.When asked "what was the work that youdemanded of Mr. Cindrich, as best you can recall?"he answered that it was "exactly what it says on Page6 [of the Agreement]," which reads,Journeymen and/or apprentice-helpers coveredby this Agreement shall perform all work inconnection with cutting, bending, fitting, thread-ing, tapping, aligning and making of all joints byany mode or method and, insofar as practicable,the employees covered by this Agreement shall beassignedallotherwork falling within theirjurisdiction. . . . When piping is installed by theuse of mechanical joints or a similar type of jointwhere lengths are progressively installed, the231handling of the pipe from the point of distributionto installation and making of joint shall be doneby journeymen and/or apprentice-helpers.He went on to explain that the work journeymen andapprentice-helpers would perform would begin oncethe laborers had placed the pipe on skids next to thetrench in which it was to be laid. Steamfittersmembers "would, once the pipe has been placed onthe skids over the ditch, . . . move it into position.They would put the clamp on it, they would strikethe [welder's] arc, square the lineup, and do the weld.And in the process of the weld, the apprentice-helperwould feed the rods to the welder, he would clean theslag off the weld, until the weld is completed."In the face of Cindrich's continued refusal to signtheAgreement, steamfitters threatened to pull theLocal 798 welders off the job, and then beganpicketing the Company's jobsites. Picketing firstoccurred in January 1971 at a job located inWashington, Pennsylvania, and resulted in a workstoppage.After that job was completed, picketingwas instituted in March 1971 at ajob located in EastPittsburgh,Pennsylvania.Picketsatboth sitescarried signs reciting the Company's failure to sign acontract with Steamfitters. During the picketing atthe East Pittsburgh job, Fleming and Cindrich hadanother conversation about the work Steamfitterswas claiming, in the course of which, according toCindnch's uncontradicted testimony, Fleming assert-ed that the work involved in putting the pipe together"on that specific job" was steamfitters' work.B.TheWork in DisputeThe work in dispute relates to the lining up,spacing, stabbing, bending, preparing for the weld,and welding of gas distribution pipelines for theCompany's various jobsites in western Pennsylvania.C.Contentions of the PartiesAlthough the Company did not file a brief, itstestimony at the hearing establishes that it stronglyfavors assignment of the work in dispute to membersof the Laborers, essentially because laborers can dobroader categories of work than can steamfitters andthus make it possible for a job to be performed withfewer personnel than would be required if steamfit-ters and laborers had to be used.The Laborerscontendsthat the history of workassignments in the area, the Company's past practice,and the ability of its members to perform thedisputedwork more efficiently and cheaply thansteamfitters require that the work in dispute beawarded to its members.The Steamfitters contends that no jurisdictionaldisputewithin the Act's Section 8(b)(4)(D) exists 232DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause the threat of work stoppage and thepicketing had an exclusively recognitional objective,and because it did not seek assignment of anyspecific work to it. Alternatively, it argues that thedisputed work should be assigned to its membersbecause it has more members possessing the skillsnecessary to perform the work, area practice sup-ports the assignment to it, and it, unlike theLaborers,has training programs that ensure acontinuing supply of persons with the necessaryskills.D.Applicability of theStatuteInasmuch as Respondent both threatened theCompany with removal of its welders and picketedits jobsites, the parties do not dispute that Respon-dent engaged in conduct within the terms of Section8(b)(4)(i) and (ii) of the Act. The crucial issue in thiscase is whether, besides its evident objective ofobtaining recognition by the Company, an object ofRespondent in engaging in such conduct was to forceor require the Company to assign particular work toRespondent's members rather than to members ofthe Laborers.We find reasonable cause to believethat it had such an object.During 1971 Cmdrich and Fleming discussed thespecifictasks the Steamfittersmemberswouldperform,and Fleming both outlined the workjurisdiction claimed by Steamfitters and made itplain that laborers' work would be limited to tasksnot involved with preparing the pipe for welding,such as laying skids, and doping and wrapping thepipe after the weld. There is no question that thework Steamfitters claimed was being done entirelyby laborers.Moreover, prior to the picketing of theEast Pittsburgh, Pennsylvania, site, Fleming claimedfor steamfitters specific tasks laborers were doing onthat job.3From all the above facts, it is evident that anunderlying object of the Steamfitters in having itsmembers picket the Company's Washington andEastPittsburgh jobsites and in threatening towithdraw welders from those sites was to obtain3The Steamfitters, in contendingthat its objective waspurely recogm-tional,and not proscribed by Sec 8(b)(4)(D), points to the Employer's useof welders who were members of a sister SteamfittersLocal as well as ofLaborers,and argues that execution of a contractwould not haverequireddisplacementof these employeesAssumingthis to be so,we find no meritin this contention, for, as heretofore found, theSteamfittersdemand wasnot limited tothe work of welders but included otherphases ofthe disputedwork such as cutting,bending,and grinding, all of which are performed bylaborers underthe Employer's assignmentMoreover, it appears that notallwelders were members ofLocal 798 Although,as indicated,three of theEmployer'swelders were members of a sister localofRespondent andworked as Steamfitters when performing transmissionwork, they weresimply treated by the Employeras laborers when engaged in the distributionwork here in dispute4InternationalLongshoremen's andWarehousemen'sUnion,Local 8transfer of the work in dispute from members of theLaborers to its own members.4 Accordingly, we findthat there is reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factors.5In this case, there are only three factors favoringassignment of the disputed work to employeesrepresented by the Steamfitters. The first is that theparent Internationals of the Steamfitters and Labor-ersagreed to an award of the National PipelineIndustry Joint Policy Committee granting the workof "buffing, grinding, filing or brushing" the ends ofdistribution pipe in preparation for welding or inconnection with completing the weld to the Steamfit-ters, and awarded the same tasks when not done inpreparation for welding to the Laborers.6 The partiesrecognize that this is only persuasive authority, sincetheCompany has not agreed to be bound by theaward. Its significance here is additionally weakenedby the fact that it covers only a small portion of thedisputed work.The second and third factors supporting award ofthedisputedwork to employees represented bySteamfitters is that it has approximately 800 mem-bers capable of doing distribution line welding, some730 more than Laborers has, and it hasa trainingprogram for welders and welders' helpers. Again,these factors have little significance here, sinceLaborers has surmounted the problem created by thepaucity of welders in its ranks by arranging withLocal 798 of the Steamfitters7 to furnish welders tocontractorswhen Laborers cannot do so. Thisarrangement between Local 798 and Laborers hasapparently been highly satisfactory, since a numberof contractors in western Pennsylvania have awardedwelding and related tasks to members of Laborers.The contractors would have been unlikely to do this(General Ore, Inc),124 NLRB626,International Associationof Machinistsand its Local Lodge No 63 (AmericanShip Dismantlers, Inc),157 NLRB1123,Local 388, United Association of Journeymen and Apprentices of thePlumbing andPipefitting Industry of the UnitedStates andCanada, AFL-CIO(Associated Underground Contractors, Inc),175 N LRB 5405 International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402, 14116 Steamfitters also claims that an agreement between its and theLaborers'parent internationalsdatedMay 29,1949, relating to thejurisdictionof the respective unions over transmission line work favorsawardof the disputed work to it This is evidentlynot the case, since anaward concerning transmission line work does not illuminate a dispute overdistribution line work, with which we are concerned here.7See in2, supra PLUMBERS AND PIPEFITTERS LOCAL 420had the award of the work to members of Laborersproved unsatisfactory.Steamfittersalsocontends that area practicesupports award of the disputed work to it. Theevidence in support of this contention is ambiguousatbest.At the hearing Fleming, the Steamfittersbusiness agent, testified that Steamfitters had agree-ments with four or five contractors engaged in layinggas distribution pipelines in western Pennsylvania.Carl Schiulli, a field representative of Laborers,testified that laborers were doing welding for at leastone and possibly two of the contractors whichFleming asserted had contracts with Steamfitters.Another Laborers representative,HustonOlden,testified that Laborers did welding for approximately10 or 15 gas distribution line contractors in westernPennsylvania. Although the exact number of distrib-ution line contractors in western Pennsylvania wasnot established, this testimony indicates that areapractice favors award of the disputed work toLaborers, since at least two and possibly three timesasmany area contractors award that work tolaborers as award it to steamfitters.We do not find the factors favoring award of thedisputed work to employees represented by Steamfit-terssufficientlyweighty to justify upsetting thelongstanding company8 and area practice of award-ing the disputed work to employees represented byLaborers, especially in view of the facts thatLaborers can supply a sufficient number of skilledpersonnel to do the work and that using members ofLaborers is more efficient and economical. Regard-ing the latter point, the evidence in the record clearlyestablished that if the Company signed the Steamfit-tersAgreement, both the steamfitters and thelaborers it would subsequently hire would be lessuseful to it. The Agreement provides that. . . on the installation of services over one andone-half inches (1-1/2") in diameter the Employershallemploy one (1) journeymen and oneapprentice-helper . . . . On installations of mainsover eight inches (8") in diameter the Employershall employ one (1) journeyman in addition toeach welder, to a maximum of two (2) journey-men.JohnFleming, the Steamfitters business agent,testified that apprentices and journeymen-helperswould only be allowed to perform work withinSteamfitters jurisdiction.Thiswouldmean thatunder the Agreement steamfitters, while supplantinglaborers insofar as their pipe welding functions areconcerned, would not entirely eliminate the Compa-ny's need for laborers. They would still be needed tosWe agree with the Steamfitters contention that there is no provision inthe contract between theCompany andtheLaborers supporting the233assist in placing the pipe on skids, painting andwrapping the pipe, and so forth. Thus, the new effectof signing the Agreement would be that the Compa-ny's laborers would frequently be idle when therewould be only welding to be done, while steamfitterswould be idle when there would be only nonweldingtasks to be done. The inefficiencies are obvious.In view of the foregoing, we shall determine thedisputeby assigning the work in question toemployees represented by Laborers. In making thisdetermination, we are not assigning the work to theLaborers or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, asamended,and upon the basis of theforegoing findings of fact and the entire record inthis proceeding,the NationalLaborRelations Boardherebymakes the following Determination of theDispute:1.Employeesof A. J. Cindrich,Inc., employed aswelders and welders'helpers who are represented bylocals of the Laborers'International Union of NorthAmerica,LaborersDistrictCouncil ofWesternPennsylvania,AFL-CIO,rather than employeesrepresentedby United Associationof Journeymenand Apprentices of the Plumbing and PipefittingIndustry ofthe UnitedStates and Canada,Steamfit-tersLocal Union No. 420, AFL-CIO,are entitled toperform the work of lining up,spacing,stabbing,bending, preparing for the weld,and welding of gasdistributionpipelineson the Company's jobs inwestern Pennsylvania.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry oftheUnited States and Canada, Steamfitters LocalUnion No. 420, AFL-CIO, is not entitled,by meansproscribed by Section 8(b)(4)(D)of the Act,to forceor requireA. J. Cindrich,Inc., to assign the abovework to employees represented by it.3.Within 10daysfrom the date of this Decisionand Determination of Dispute,United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, SteamfittersLocal Union No. 420, AFL-CIO,shall notify the Regional Director for Region 6, inwriting,whether it will refrain from forcing orrequiringA. J. Cindrich, Inc., bymeans proscribedby Section8(b)(4)(D),to assign the work in disputetoemployees represented by it rather than toemployees representedby the Laborers.Company's assignment of the work to the Laborers, neither party contendsthat there is any Board certification relevant to the work in dispute here